Citation Nr: 1640535	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-15 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 20, 2004, for service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to May 1977 and from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) by memorandum decision of the United States Court of Appeals for Veterans Claims in June 2015, which vacated an April 2014 Board decision, to the extent it denied an effective date earlier than April 20, 2004, and remanded the matter for additional development.  The appeal initially arose from a September 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was received on July 24, 1998, and was denied in April 1999. 

2.  In March 2009, the Veteran provided sufficient information to obtain dispositive records of his claimed in-service stressor, from the United States Army & Joint Services Records Research Center (JSRRC), and that evidence falls under the contemplation of the applicable version of 38 C.F.R. § 3.156 (c)(2002- 2006). 

3.  A September 2009 rating decision granted service connection for PTSD. 

4.  The record from the inception of the Veteran's claim for service connection contains evidence that the Veteran had PTSD since the date of receipt of the initial claim in July 24, 1998.




CONCLUSION OF LAW

The criteria for an effective date of July 24, 1998, but not earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  VA must also notify the claimant of the information and evidence needed to substantiate and complete a claim, including the existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of the specific evidence he is to provide and what evidence VA will attempt to obtain.  VA additionally has a duty to assist claimants in obtaining evidence needed to substantiate claims.  That duty includes obtaining all relevant evidence adequately identified in the record and, in some cases, providing VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In the current appeal there is no issue as to providing an appropriate application form or completeness of the application.  Once service connection is granted, the claim is substantiated and further notice as to the effective date and rating element is not required.  Therefore, as entitlement to service connection for PTSD has been granted and the Veteran is seeking an earlier effective date for the award of service connection, further notice regarding the effective date is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In an October 2004 letter, the Veteran was informed of the evidence necessary to establish service connection for PTSD.  At that time, he was also informed of the evidence that he should provide and the evidence that VA would obtain on his behalf.  Further correspondence informed the Veteran of the method in which VA assigns disability ratings and effective dates.  Accordingly, VA has satisfied the duty to notify.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service medical records, records from the Social Security Administration, and VA treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).  The Veteran has been provided the opportunity to present evidence and argument in support of his claim, and is represented in this claim.  Thus, the Board finds that the duties to notify and assist have been met, and the Board will proceed to a decision.

The Veteran submitted a claim for service connection for PTSD that was received by VA on July 24, 1998.  In November 1998, the RO requested that the Veteran submit information relating to the claimed in-service stressor, including at least the month and year of the event, and the specific organizational assignment, including company, battalion, or regiment.  In a December 1998 examination report, the Veteran stated that he served on "alert status" while in Korea and Germany.  The Veteran indicated that he once had to drive an ambulance alone to pick up a wounded American soldier very close to the border.  The Veteran further stated that his barracks was hit by small arms fire.  In an August 1999 decision, after consideration of the evidence of record, including the Veteran's service medical records and personnel records, the RO denied the Veteran's claim on the basis that there was no evidence of any diagnosis of PTSD.  

An August 2000 VA treatment record diagnosed the Veteran with PTSD, and a VA clinician noted that the Veteran reported that he saw two people killed in Korea between 1976 and 1977.  A January 2001 decision from the Social Security Administration indicated that the Veteran witnessed several shootings in-service, and he witnessed the death of a close friend at an army base in the United States.  Rating decisions from December 2000 and October 2001 denied service connection because there was no evidence of a verified stressor to support the diagnosis of PTSD.  

In March 2002, the Veteran filed a timely notice of disagreement to the October 2001 rating decision.  An April 2002 rating decision declined to reopen the claim for service connection for PTSD.  Notice of that decision was provided to the Veteran on April 5, 2002.  The RO issued a statement of the case in July 2002, but the Veteran did not perfect an appeal to the Board by submitting a timely substantive appeal.

No further communication was received in any way relating to a claim for service connection for PTSD until April 20, 2004, when the Veteran filed a claim to reopen a claim of entitlement to service connection for PTSD.  In December 2004, the RO issued a letter denying the claim to reopen.  The letter advised the Veteran that if he provided new evidence by October 29, 2005, the RO would continue processing the claim.  On March 3, 2005, the Veteran provided a February 2005 treatment record from a VA staff physician diagnosing the Veteran with PTSD as a result of service.  In a June 2005 rating decision, the RO declined to reopen the claim of entitlement to service connection for PTSD, finding that the submitted evidence was not new and material.  In December 2008, the Veteran testified that he witnessed a close friend, a named Private First Class, die after sustaining severe burns in an explosion at Fort Benning.  The Veteran indicated that event occurred in either late 1976 or early 1977.

After properly perfecting an appeal to the Board, in February 2009, the Board reopened and remanded the claim of entitlement to service connection for PTSD.  In March 2009, the Veteran submitted a Statement in Support of Claim for Service Connection for PTSD, in which he stated that a stressful incident occurred on August 18, 1976, when he was assigned to Company D, 2nd Medical Battalion of the 2nd Infantry Division.  The Veteran stated that he was ordered on that day to report to the Demilitarized Zone, where a named Captain and a First Lieutenant lost their lives.  In June 2009, the RO submitted that information to the JSRRC, and the JSRRC responded to that request in July 2009.  The JSRRC confirmed that the 2nd Medical Battalion was the primary medical unit assigned to the 2nd Infantry Division from 1965 until October 1989.  The JSRRC confirmed that an "ax murder" incident occurred on August 18, 1976, and the named Captain and First Lieutenant were transported by helicopter out of the area.  The JSRRC could not confirm that it was personnel of Company D, 2nd Medical Battalion that treated the injured personnel in the Joint Security Area of the Demilitarized Zone.  The JSRRC confirmed that there was one solider with the name of the Private First Class who died in United States territory during the time period of November 1, 1975, to January 31, 1976, as a result of intentional homicide.  A September 2009 rating decision, conceding the August 18, 1976, stressor, granted service connection for PTSD with a 30 percent rating, effective March 3, 2005; subsequently, the Board found that the effective date of that claim was warranted from April 20, 2004, based on the Veteran's prior claim for service connection for PTSD. 
The Veteran claims that an earlier effective date for his service connection for PTSD is warranted, specifically back to the date of the initial claim in July 1998.  The Board notes that, generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2015); 38 C.F.R. § 3.400(b)(2) (2016).  

However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2016).  An award made based all or in part on relevant service department records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2016).  The service department records contemplated by the regulation include service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2016).  Reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  Relevant service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2016).  

The Board notes that the unit records provided in the July 2009 JSRRC response were of the type falling within the definition of 38 C.F.R. § 3.156(c)(1).  However, but the Board finds that the Veteran did not provide sufficient information for VA to identify and obtain those records from the JSRRC in connection with the previously-denied July 1998 claim.  Before March 2009, the Veteran had not identified the in-service stressor with sufficient specificity.  Instead, at most specific, the Veteran provided a two-year date range during which time he saw people killed.  

However, the Board notes that the language of 38 C.F.R. § 3.156(c)(1) has changed since the Veteran's initial claim in July 1998.  Specifically, prior to October 2006, the provision under 38 C.F.R. § 3.156(c)(1), did not require that evidence from official service departments, which changed the outcome of the Veteran's claim for service connection, be first identified by the Veteran's in the course of the claim. 

The language of 38 C.F.R. § 3.156(c)(1) prior to 2006 provided that where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records that presumably have been misplaced and now have been located and forwarded to VA.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury on the basis of the new evidence from the service department must be adequately supported by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive rating will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2002- 2006).

Therefore, in applying the earlier version of 38 C.F.R. § 3.156(c)(1), which is more beneficial to the Veteran, the Veteran's claim must be reconsidered from the date of the initial July 24, 1998, claim for service connection irrespective of whether those service documents were identifiable by the statements or evidence provided by the Veteran at that time.  Consequently, while the Board may find that VA did not have enough specific information to locate the record prior to March 2009, that does not preclude the claim from being reconsidered under the former 38 C.F.R. § 3.156(c)(1), for an earlier effective date.

The Board notes that the claim for an earlier effective date prior to April 20, 2004, was previously remanded by the Board for reconsideration regarding the application of an earlier effective date.  That claim was denied and returned to the Board on appeal. 
Here, the Board notes that the Veteran's initial service connection claim for PTSD was filed in July 24, 1998, and was denied by the RO in an August 1999 rating decision.  In re-evaluating that denial in light of the confirmed in-service stressor identified in official department records, the Board finds that an effective date of the date of receipt of the Veteran's initial claim for service connection for PTSD on July 24, 1998, is warranted. 

The Board notes that the Veteran was initially denied in August 1999 based on the fact that there was no evidence of an in-service stressor or a diagnosis of PTSD.  The Board finds that the former has been confirmed by official department records that would have been available at the time of this initial denial, and have been conceded by the VA.  With regard to a diagnosis for PTSD, the December 1998 VA psychiatric examination, on which the rating decision relied, did fail to provide a diagnosis of PTSD, and the other evidence of record was silent of any other diagnoses of such a condition.  The VA examination demonstrated an array of symptoms, to include sleep disturbance, anxiety, anger, avoidance, and recalling incidents and situations from his time in service, but ultimately no PTSD.  

While the Board does acknowledge that that VA examiner did not ultimately provide a diagnosis of a PTSD, a further reading of that examination report shows that the VA examiner's failure to conclude a diagnosis for PTSD was in-part based on the fact that the Veteran did not have a confirmed in-service stressor, or specifically, that claimed stressor was not severe enough to evoke PTSD.  

The Board finds that the December 1998 examination did not adequately consider the stressor which was subsequently conceded by the VA in 2009, of the Veteran witnessing the death of two fellow service-members, because those records were not before the examiner.  Specifically, in the December 1998 report, the Veteran only alleged, and the VA examiner only considered, the Veteran's alleged driving of an ambulance alone, picking up wounded soldiers, and his barracks getting hit by small arms during deployment in Korea and Germany.  The examiner did not discuss the January 1976 in-service incident confirmed by the JSRRC in 2009, which ultimately led to a positive nexus linking the Veteran's service to his PTSD.  The Board notes that only a short time after the December 1998 VA examination, VA medical records from August 2000 showed a clear diagnosis of PTSD based on similar symptoms, but considering a description of the 1976 in-service stressor.  Therefore, the Board finds that the symptoms shown at the time of the original claim were sufficient to support a diagnosis of PTSD shortly thereafter.

Therefore, as the stressor was subsequently confirmed, and would have been available at the time of the initial rating in August 1999, the Board finds that in reconsidering that rating decision, the Veteran's claim for service connection for PTSD would have been granted.  At the time of that initial denial, the Veteran had medical evidence of a diagnosis for PTSD, the in-service stressor would have been of record, and based on the later nexus analysis considering the Veteran's PTSD and his in-service stressor, specifically the July 2009 VA examination, the Board finds that the Veteran's claim for service connection should have been granted initially in August 1999.  Therefore, the Board finds that an earlier effective date of July 24, 1998, but not earlier, is warranted, and the claim must be granted. 

The Board finds that an effective date for the Veteran's service-connected PTSD earlier than July 24, 1998, is not warranted.  The Board notes that the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2015); 38 C.F.R. § 3.400(b)(2) (2016).  Here, the initial claim for PTSD was received by VA on July 24, 1998.  There is no evidence of a prior claim, or evidence of a diagnosis of PTSD prior to that date.  Therefore, an effective date prior to July 24, 1998, the date of the initial claim for service connection is not warranted. 

Accordingly, the Board finds that an effective date of July 24, 1998, for service connection for PTSD is warranted.  However, the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an effective date of July 24, 1998, but not earlier, for service connection for PTSD is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


